Citation Nr: 0326094	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to a 
reopen claim for entitlement to service connection for a 
right hip disorder secondary to a service-connected 
disability of weak feet.

2.  Whether new and material evidence has been submitted to 
reopen claim for entitlement to service connection for a left 
knee disorder secondary to a service-connected disability of 
weak feet.

3.  Entitlement to service connection for a left ankle 
disorder secondary to a service-connected disability of weak 
feet.

4.  Entitlement to service connection for a right ankle 
disorder secondary to a service-connected disability of weak 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi (RO). 

In an attachment to his August 2002 VA Form 9, the veteran 
requested an RO hearing.  Three days before a scheduled 
hearing in November 2002, the veteran's representative 
indicated that the veteran was unable to make his scheduled 
hearing and wanted it canceled.  Thus, the Board deems the 
hearing request withdrawn.  38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues on appeal.

2.  In an August 1994 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
right hip and left knee disorders due to service-connected 
weak feet; the veteran was informed of this decision the same 
month but failed to perfect a timely appeal.

3.  Evidence added to the record since the August 1994 rating 
decision, either by itself or in connection with evidence 
already of record, does not raise a reasonable possibility of 
substantiating the veteran's claims for entitlement to 
service connection for right hip and left knee disorders.

4.  There is no competent medical evidence showing that a 
claimed left ankle disorder is related to the veteran's 
service-connected weak feet disability.

5.  There is no competent medical evidence showing that a 
claimed right ankle disorder is related to the veteran's 
service-connected weak feet disability.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision, denying service 
connection for right hip and left knee disorders, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence has not been received since the 
August 1994 rating decision to reopen the veteran's claims 
for service connection for right hip and left knee disorders.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003). 

3.  Claimed left ankle disorder was not incurred in or 
aggravated by active military service, or proximately due to 
or the result of a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  

4.  Claimed right ankle disorder was not incurred in or 
aggravated by active military service, or proximately due to 
or the result of a service-connected disease or injury, and 
arthritis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) became effective.  
This liberalizing legislation is applicable to all claims for 
VA benefits, to include claims to reopen previously denied 
claims of service connection.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  The VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion.  Special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000, allowing such 
development only if new and material evidence is presented or 
secured, given that the claim was previously denied.

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the VCAA left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 2002) 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2003

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003)).  Because the veteran's claim 
to reopen the previously denied claims of service connection 
for right hip and left knee disorders was received in January 
2001, these regulatory provisions apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether new 
and material evidence has been received to reopen claims of 
entitlement to service connection for right hip and left knee 
disorders and entitlement to service connection for left and 
right ankle disorders.   VA has complied with the notice and 
duty to assist provisions of the VCAA.  Specifically, the 
veteran was advised by VA of the information required to 
substantiate the claims on appeal.  In this regard, the Board 
notes that collectively, various informational letters, a 
February 2003 VCAA letter, an April 2002 rating decision, and 
an August 2002 statement of the case (SOC), the veteran was 
provided with information regarding the evidence needed to 
substantiate his claims.  He was informed of the need to 
submit new and material evidence sufficient to reopen the 
previously denied claims, including evidence that the claimed 
right hip and left knee disorders were related to his 
service-connected weak feet.  To establish service connection 
for left and right ankle disorders, the veteran needed to 
show that he had such disorders and that these disorders were 
secondary to his service-connected weak feet.  Additionally, 
in the February 2002 VA letter and the August 2002 SOC, the 
veteran was given specific information with respect to the 
changes in the law pursuant to the VCAA, as well as to the 
new VA duties to assist pursuant to the VCAA.  The veteran 
was also given the opportunity to identify additional 
relevant evidence that may substantiate his claims.  
Furthermore, the veteran was given the opportunity to present 
testimony at an RO hearing, but canceled his scheduled 
hearing.  The veteran and his representative have provided 
additional argument and comment.  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the claims on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his service-connection claims and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  As such, there has been no prejudice 
to the veteran in this case that would warrant further notice 
or development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

New and Material Claims

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for right 
hip and left knee disorders.  The requirement of submitting 
new and material evidence to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that the RO denied service 
connection for right hip and left knee disorders in an August 
1994 rating decision.  The veteran filed a notice of 
disagreement with the August 1994 denial of his claims for 
service connection for right hip and left knee disorders in 
September 1994.  A SOC was issued the next month; but the 
veteran did not perfect an appeal within one year of 
notification of the August 1994 decision.  In January 2002, 
the veteran sought to reopen his claims for service 
connection for right hip and left knee disorders.  In an 
April 2002 rating decision, the subject of this appeal, the 
RO determined that no new and material evidence adequate to 
reopen the veteran's claims for service connection for right 
hip and left knee disorders had been submitted.

Since the veteran did not perfect an appeal of the August 
1994 rating decision, it became final upon issuance and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 
(2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The pertinent evidence that was of record at the time of the 
August 1994 rating decision consisted primarily of the 
veteran's service medical records, VA examination reports 
dated in April 1947, August 1950, August 1979, October 1988, 
April 1989 and June 1994, VA treatment records from April to 
June 1950 showing no treatment for right hip or left knee 
disorders, a VA hospital report from March and April 1990, 
private physicians' statements dated in November 1946, 
December 1946, April 1974, July 1979 and March 1988, and 
various statements by the veteran and his representative.  

An April 1947 VA examination report showed normal clinical 
findings for the right hip and left knee and revealed severe 
varicose veins in the veteran's left leg.  A December 1946 
private physician's statement reflects that the veteran 
presented symptoms and signs of acute arthritis of multiple 
joints and the physician indicated that from the veteran's 
history it seemed likely that this started and was further 
aggravated by military service.  An August 1950 VA 
examination report showed normal clinical findings for the 
right hip and left knee and revealed that the veteran had 
bursitis in his left shoulder and pes planus.  March 1961 and 
August 1979 VA examination reports were silent as to right 
hip and left knee disorders.  

An April 1974 private physician statement reflects that the 
veteran had chronic leg and foot pain when standing at work 
and edema due to varicose veins and flat arches.  July 1979 
private physician statements shows that the veteran was 
examined for foot pain and that he had pronation of the foot 
and was given an orthotic device to stabilize his condition.  
A January 1986 private physician's statement reflects that 
the veteran had rheumatoid arthritis of the left knee.  

An October 1988 VA examination report reflects a history of 
probable degenerative joint disease of hips and knees.  
Contemporaneous X-rays of the right hip revealed shortening 
of the neck of the right femur with flattening of the right 
femoral head, joint space narrowing with subchondral 
sclerosis and cystic changes, suggestive of previous trauma 
and degenerative changes of the right hip and X-rays of the 
left knee showed moderate degenerative changes with narrowing 
at the medial joint compartment, probable proximal fibular 
fractures.  An April 1989 VA examiner opined that, except for 
some of the veteran's ankle pain, his knee and hip problems 
were primarily due to degenerative disease involving the 
knees, hips and the back, and were not connected to his 
service-connected weak feet.  A VA hospital report from March 
and April 1990 shows that the veteran was in a single-car 
motor vehicle accident in late March 1990, that X-rays of the 
pelvis were normal but he was noted to have degenerative 
joint disease.  A June 1994 VA examination report shows 
moderately severe osteoarthritis of the left knee and severe 
osteoarthritis of the right hip with an opinion that there 
was no association between the veteran's feet problems and 
his knee and hip problems.  Thus, the evidence at the time of 
the August 1994 rating decision reflected diagnoses of right 
hip and left knee disorders, which were noted to be unrelated 
to the veteran's service-connected weak feet.

The evidence presented or secured since the August 1994 
rating decision includes additional VA treatment records, a 
March 2002 VA examination report, and various statements from 
the veteran and his representative.  VA treatment records do 
not show treatment for chronic right hip and left knee 
disorders.  March 2002 VA X-ray and examination reports show 
a dysplastic right hip femoral head with almost complete 
obliteration of the joint space and complete obliteration in 
the medial joint space of the left knee.  The examiner 
indicated that the veteran's dysplastic hip was probably from 
something congenital secondary to the shape of his femoral 
head, which caused some pain.  The examiner did not comment 
on the etiology of the left knee disorder.  In lay 
statements, the veteran and his representative basically 
reiterate their contention that the veteran's hip and knee 
disorders are related to his foot disorders.
 
While most of this evidence is clearly new, in that it is not 
redundant of other evidence previously considered, the 
evidence is not material to the issues under consideration, 
as it does not raise a reasonable possibility of 
substantiating the veteran's claims.

In this regard, the Board notes that the new evidence is 
redundant in nature, confirming that the veteran has right 
hip and left knee disorders but does not include competent 
medical evidence linking them to his service-connected weak 
feet.  Thus, these records do not raise a reasonable 
possibility of substantiating the veteran's claims.  

As to the lay statements, the Board finds they too are not 
material as such lay opinions are not probative as to the 
question of causation or diagnosis.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that laypersons are not competent to offer 
medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claims, the RO's August 1994 decision remains 
final.  Accordingly, the benefits sought on appeal must be 
denied.

Service Connection for Left and Right Ankle Disorders

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as arthritis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  Generally, when a veteran contends 
that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service- connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 
516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu, 2 Vet. App. at 494.  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Based upon the evidence of record, the Board finds 
entitlement to service connection for left and right ankle 
disorders, including arthritis, is not warranted.  Although 
the veteran has been diagnosed with posterior tibial 
insufficiency of both ankles and mid foot arthritis, there is 
no competent medical evidence linking any ankle disorder to 
service or a service-related disability.  Moreover, the Board 
notes that arthritis of the midfoot, not the ankles, was 
diagnosed many years after separation from service.  

Service medical records show complaints of, and treatment 
for, foot pain and lower extremity edema, diagnosed as 
bilateral pes planus and varicose veins in the left leg. 

A December 1946 private physician's statement reflects that 
the veteran presented symptoms and signs of acute arthritis 
of multiple joints and from the veteran's history it seemed 
likely that this started and was further aggravated by 
military service.  On examination, there was acute tenderness 
with diffuse swelling and reddening of both ankles but X-rays 
of extremity joints were normal and negative.  It was still 
evident that the veteran's varicose veins of the left leg 
were unimproved.

At an April 1947 VA examination, the veteran complained that 
his feet ached and burned and on one occasion his ankles were 
swollen.  On examination, the lower extremities were normal 
and symmetrical in appearance without edema or atrophy.  The 
ankles had full range of normal motion without crepitation, 
effusion, bursitis or evidence of any inflammatory condition.  
There was mild bulging of the inner arches but no flaring of 
the heels, abduction of the feet or pronation.  The veteran 
was able to stand on tiptoes and walk around the room doing 
so.  The diagnoses included weak feet.

In a May 1947 rating decision, the RO granted service 
connection for weak feet, bilateral, mildly symptomatic, and 
assigned a 10 percent rating, effective from February 4, 
1946.

At an August 1950 VA examination, an examination of the lower 
extremities was clinically normal except for the veteran's 
feet.  There was mild relaxation of the longitudinal arch of 
each foot with mild bulging of the inner border.  The feet 
were not tender on examination.  There was no deviation of 
the distal portion of either foot or displacement of the 
Achilles tendon.  The diagnoses included pes planus.

At a March 1961 VA examination, there was no significant 
bulging of the medial borders of the feet but there was 
slight pronation at the ankles causing a larger portion of 
the plantar surface to touch the floor.  There did not appear 
to be any significant flattening of the longitudinal arches.  
The veteran stated that his feet gave him some trouble if he 
was on them quite a good deal but talked as if he had little 
trouble with his feet.  Weight-bearing X-rays showed a mild 
degree of pes planus bilaterally.  The diagnosis was weak 
feet, bilateral, mildly symptomatic.

At an August 1979 VA examination, there was mild pes planus 
of the right foot and moderate pes planus of the left foot 
with slight medial bulge at ankle.  There was no tenderness 
or muscle spasm of feet or ankles, callosities or rash noted.  
Ranges of motion of the feet and ankles were normal.  The 
diagnoses included pes planus, bilateral. 

In a March 1988 statement, a private physician opined that 
the veteran was totally disabled due to pes planus, 3rd 
degree, and severe varicose veins, left, with three+ pedal 
edema.

At an October 1988 VA examination, the veteran had mild pes 
planus, slightly greater on left than the right, with very 
mild pronation of the left ankle medially.  There was no 
tenderness, muscle spasms, joint enlargements or callosities 
noted.  Very mild, superficial cutaneous veins of the distal 
left and ankles were present.  The examiner added that the 
veteran's obesity and cardiovascular condition were much 
contributing factors.  X-rays of the feet revealed normal 
alignment with degenerative changes at the interphalangeal 
joints of the second, third and fourth toes, bilaterally.  X-
rays of the ankles showed soft tissue swelling at the left 
ankle without bony or joint abnormalities, bilaterally.  

At an April 1989 VA examination, the veteran reported that 
the pain in his feet had worsened and that he worked as a 
welder until about 1984 and then had to give it up secondary 
to complaints of generalized pain.  He now has complaints of 
pain in his back, his hips, his knees and both ankles.  
Prolonged walking or standing increased the pain.  On 
examination, the veteran walked with a slight limp of both 
legs.  Examination of the ankles showed 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion, bilaterally.  
He had bilateral pretibial edema with grade one pitting edema 
on the left.  There was evidence of varicose veins in the 
left lower extremity and tenderness to palpation of both 
ankles.  The veteran stood with mild pronation deformities 
and mild bilateral pes planus.  The impression was bilateral 
pes planus.  The examiner opined that some of the veteran's 
ankle pain could be coming from the pronation deformities of 
both feet and ankles.  Overall, however, he felt that the 
veteran's problems were primarily due to degenerative disease 
involving the knees, hips, and the back and in his opinion 
this was not connected to his service-connected weak feet.  

A VA hospital report from March and April 1990 shows that the 
veteran was in a single-car motor vehicle accident in late 
March 1990 and suffered a right distal fibula fracture.  He 
was noted to have degenerative joint disease.

At a June 1994 VA examination, the veteran walked without an 
appreciable limp.  He had no notable deformity of his feet in 
the standing position.  He could stand on his heels but could 
not stand on the borders of his feet.  The veteran had normal 
motion about both ankles and both hind feet.  The diagnoses 
included long-standing complaints of weakness and pain in 
both feet with essentially normal physical findings.

A March 2002 VA examination report shows that the veteran 
used a cane and bilateral lower extremities double-upright 
braces.  His gait was slow with a wide base and short 
strides.  When the veteran stands, he assumes a point of pes 
planus position worse on the left than the right without 
braces.  He had discomfort with subtalar motion and some 
discomfort on midfoot motion.  He had palpable posterior 
tibial pulses.  The veteran was nontender over the ankle.  X-
rays of the feet showed some arthritic changes in the 
midfoot.  The diagnoses included bilateral ankles with 
posterior tibial insufficiency and midfoot arthritis.

The service medical records are silent for treatment for a 
bilateral ankle disorder.  The Board notes that a December 
1946 private physician's statement reflects that the veteran 
presented symptoms and signs of acute arthritis of multiple 
joints and from the veteran's history it seemed likely that 
this started and was further aggravated by military service.  
But arthritis was not diagnosed, or found, on X-rays at that 
time or later.  The Board notes that a mere recitation of the 
veteran's self-reported lay history does not constitute 
competent medical evidence of diagnosis or causality.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board is not 
bound to accept medical opinions or conclusions, which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Repeatedly the veteran has 
claimed that he has left and right ankle disorders due to his 
service-connected weak feet.  There is no medical evidence in 
the record linking a bilateral ankle disorder to his service-
connected bilateral foot disability.  In this regard, the 
Board notes that the April 1989 examiner opined that some of 
the veteran's ankle pain could be coming from the pronation 
deformities of both feet and ankles.  Overall, however, he 
felt that the veteran's problems were primarily due to 
degenerative disease, which was not shown on X-rays until 
many years after discharge from service.  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own statements 
and those of his representative.  Their statements as to 
their belief that he has left and right ankle disorders 
related to his service-connected bilateral foot disability is 
not competent evidence with regard to the nexus issue.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu, 2 Vet. App. at 494-95.  Thus, these statements do 
not establish the required evidence needed, and the service-
connection claims must be denied.

As the preponderance of the evidence is against the veteran's 
service-connection claims for left and right ankle disorders, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).




ORDER

As new and material evidence has not been submitted, the 
claims of entitlement to service connection for right hip and 
left knee disorders are not reopened and the appeal is 
denied.

Service connection for a left ankle disorder secondary to a 
service-connected disability of weak feet is denied.

Service connection for a right ankle disorder secondary to a 
service-connected disability of weak feet is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



